DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show wherein the light-emitting device includes a light-blocking layer provided to overlap the connection portion or the spacer (claim 1); wherein the connection portion and the spacer are not seen from the light-emitting surface of the light-emitting panel by the light-blocking layer and the light-emitting panel (claim 3) while having the characteristics as recited in claims 1 and 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HOAI V PHAM/
Primary Examiner, Art Unit 2892